Citation Nr: 1706673	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-16 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from October 1966 to February 1967; the Veteran has prior and subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  The Veteran timely appealed that decision.  

This case was initially before the Board in July 2016, at which time the Board reopened service connection for a psychiatric disorder and remanded the case for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The issues of service connection for tinnitus and whether new and material evidence has been received with respect to a claim of service connection for bilateral hearing loss have been raised by the record in a February 2009 statement.  Although the Appeals Management Office (AMO) issued an inferred memorandum to the Agency of Original Jurisdiction (AOJ) regarding those issues, those issues still have not been adjudicated, nor has any action been taken to begin processing those claims.  Therefore, they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

In the July 2016 remand, the Board requested that the Veteran be scheduled for a VA psychiatric examination; such was scheduled in September 2016.  It appears that the Veteran failed to report for that examination; however, the AOJ did not associate any notice letter regarding that examination with the claims file.  

Moreover, in an October 2016 statement, the Veteran indicated that he was requesting to be rescheduled for that examination because he did not get any notice letter regarding that examination, even though his address did not change.  He stated he only learned of his examination when his representative called to ask why he failed to report for the examination.  

In light of the above, the Board finds that a remand is necessary in order for the Veteran to be rescheduled for the previously-requested VA examination.  If the Veteran fails to report for this examination, the AOJ must clearly document the notification process to ensure due process compliance.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current psychiatric disorder, to include PTSD, is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include PTSD.  

If PTSD is diagnosed, please identify the stressors upon which the diagnosis of PTSD is made.

For each psychiatric disorder diagnosed, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder found began during or is otherwise related to military service, to include any claimed harassment by either an individual of the Veteran's unit or by his superiors at Officer Candidate School (OCS).  

The examiner should address the Veteran's lay statements and contentions, as well as any statements with respect to onset of symptomatology and any continuity of symptomatology since discharge from OCS and/or Reserve service.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The Veteran is reminded that he must report for this examination or his claim may be denied.  If the AOJ determines that the Veteran failed to report for the examination, the AOJ must clearly document the notification procedures in the claims file, to include a copy of the notification letter sent to the Veteran, in order to ensure due process compliance.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

